 


109 HRES 367 IH: Condemning bigotry, violence, and discrimination against Iranian-Americans.
U.S. House of Representatives
2005-07-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
1st Session 
H. RES. 367 
IN THE HOUSE OF REPRESENTATIVES 
 
July 19, 2005 
Mr. Meehan (for himself, Mr. Shays, Mr. Mica, and Mr. Feeney) submitted the following resolution; which was referred to the Committee on the Judiciary 
 
RESOLUTION 
Condemning bigotry, violence, and discrimination against Iranian-Americans. 
 
Whereas Iranian-Americans serve as government officials, in the military and law enforcement, working to uphold the constitution of the United States and to protect all Americans; 
Whereas Iranian-Americans are vibrant, peaceful, and law-abiding citizens of the Baha’i, Christian, Jewish, Muslim, and Zoroastrian faiths, or are non-religious; 
Whereas Iranian-Americans have greatly contributed to the social and economic fabric of American society; 
Whereas the United States condemns acts of bigotry, violence, and discrimination; 
Whereas the House of Representatives is seriously concerned regarding the findings, in the report of the Inspector General of the Department of Justice, of arrests followed by detentions for extended periods of time without charges, denials of access to counsel, and abuse by prison guards of nationals of Iranian origin following September 11, 2001; 
Whereas the House of Representatives is seriously concerned regarding the findings in that report of discriminatory enforcement of the immigration laws, leading to arbitrary detentions and deportations of nationals of Iranian origin; and 
Whereas the House of Representatives is seriously concerned by the alarming number of reports of incidents of discrimination and bias-motivated crime against Americans of Middle Eastern descent, including Iranian-Americans, all across the Nation in the wake of the tragic events that unfolded on September 11, 2001: Now, therefore, be it 
 
That the House of Representatives— 
(1)declares that government leaders and law enforcement personnel should ensure that the civil rights and civil liberties of all Americans, including Iranian-Americans, are fully protected; 
(2)condemns bigotry and any acts of violence or discrimination against any American, including Iranian-Americans; 
(3)encourages Iranian-Americans to share their experiences with local, State, and Federal elected officials as well as others in their community to end stereotypes, correct misconceptions, and convey instances of abuse against the Iranian-American community; and 
(4)calls upon local, State, and Federal law enforcement authorities to investigate and vigorously prosecute crimes committed against all Americans, including Iranian-Americans, that are based on actual or perceived race, color, religion, national origin, or ethnicity. 
 
